DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 16 are objected to because of the following informalities:  
In claim 9, line 2, and claim 16, line 3, “adjust” should read –adjusting–.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 7, 9-11, 14, 16-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2, 9, and 16 recite "a portion of the subject's brain”. The relationship between this limitation and “a portion of the subject's brain” in claims 1, 8, and 15 is unclear. For examination purposes, Examiner of record takes this to be --the portion of the subject's brain--.
Claims 4, 11, and 18 recite "a set of stimulation parameters” and “one or more adjusted stimulation parameters.” The relationship between these limitations and the “stimulation parameter” in claims 1, 8, and 15 is unclear. For examination purposes, Examiner of record takes this to be --the stimulation parameter-- and --adjusted stimulation parameter--.
Claims 7 and 14 recite the "one or more stimulation parameters”. The relationship between this limitation and the “stimulation parameter” in claims 1 and 8 is unclear. For examination purposes, Examiner of record takes this to be --the stimulation parameter--.
Claim 20 recites "The computer-readable storage device of claim 12” but claim 12 is a method claim. For examination purposes, Examiner of record takes this to be --The computer-readable storage device of claim 19--.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 20220062661), hereinafter Tyler, in view of Murphy et al (US 20210370064), hereinafter Murphy.
Regarding claim 1, Tyler teaches a transcranial ultrasonic stimulation system  
(Figs. 1A, 2, 4-5, 6-7, 10B, 11A)(“ Devices of the present invention comprise an ultrasound device operably attached to or associated with a head containing a brain, the ultrasound device may comprise one or more components for generating ultrasound waves, such as ultrasonic emitters, transducers, piezoelectric transducers, piezopolymer transducers, composite transducers, gas matrix piezoelectric transducers, CMUTs (capacitive micromachined ultrasound transducers), and may be provided as single or multiple transducers or in array configurations.” [0006]), comprising: 
one or more ultrasound transducers (“US transducers” Figs. 1A, 2, 4-5, 6-7, 11A) configured to generate and direct ultrasound beams at a region within a portion of a subject's brain (“Brain regions <1.0 mm may be accurately targeted for neurostimulation using 0.5 MHz US.” [0079] “Transcranial pulsed US stimulus waveforms were delivered to the targeted motor cortex or hippocampus using standard TTL triggering protocols. Digital signal markers indicated the onset and length of US stimulus waveforms.” [0146]); 
one or more sensors (“EEG, EMG, MEG” [0029]; “EEG and/or MEG sensors” [0102]; “a device may comprise … MEG/EEG sensors,” [0103]) configured to measure a response from the portion of the subject's brain (“Methods comprise use of an ultrasound device of the present invention in combination with EEG and/or MEG sensors to monitor brainwave activity" [0102], Figs. 4-5) in response to one or more ultrasound beams (“MEG (magnetoencepholography) or EEG sensors may be used in a device of the present invention to detect electrical brain activity, or to detect changes in brain electrical activity. The data regarding brain activity acquired from these sensors can be relayed to a remote or local microprocessor. A local microprocessor may one that is integrated directly in or on the body of the device. The relayed data may be used by the microprocessor to return instructions to components in the device, such as ultrasound transducers, such as to modulate the ultrasound waveform, adjust the frequency, intensity or waveform characteristics to fine tune the ultrasound being delivered to the subject." [0103]); and 
an electronic controller in communication with the one or more ultrasound transducers (“Any devices known in the art may be used as a controller or microcontroller. For example, waveforms may be generated using an Agilent 33220A function generator (Agilent Technologies, Inc., Santa Clara, Calif., USA) and amplified using an ENI 240L RF amplifier. Pulses in some waveforms may be triggered using a second Agilent 33220A function generator. Data controlling the above devices may be generated by waveform formation processes using a general purpose computer with software instructions.” [0063], Figs. 4-5) configured to: 
generate, based on a measured response from the portion of the subject's brain in response to two or more ultrasound beams (“transcranial pulsed US was delivered” [0024]) generated from two or more different angles (arrows pointing inside the brain from the “US transducers” in Figs. 1A, 2, 5, 6, 10B) (“Transducers may each transmit an acoustic beam into the brain, and some of the beams may intersect. In some aspects, the waveform transmitted in a beam is effective in modulating brain activity everywhere the beam intersects the neural tissue. In some aspects, the waveform transmitted in a beam is only effective, or is more effective, in an intersection region with another beam. In some aspects, the transmitted waveforms are effective in only a portion of the intersection region, dependent upon interference patterns of constructive and destructive interference among the waveforms in the intersecting beams.” [0060]. “A signal may be sent to a motion controller to change the position of the mounted transducer one or more times, or may provide a constant movement (sweeping) for the transducer.” [0069], Fig. 7), a model of the portion of the subject's brain (“the brain volume subsequently reconstructed” [0024]) (“brain activity maps” [0167]) (“FIG. 15A-E shows spatial distribution of neuronal activation triggered by transcranial pulsed US. (A) Diagrams showing the anatomical locations where transcranial pulsed US was delivered through an acoustic collimator (green; d=2 mm) and the brain volume subsequently reconstructed (blue) to develop functional activity maps using antibodies against c-fos.” [0024]), wherein the model has a higher resolution (“250×250 μm squares were quantified for entire coronal sections, corrected for tissue shrinkage, and developed brain activity maps by plotting c-fos+ cell densities in 250×250 μm pixels onto their corresponding anatomical locations using mouse brain atlas plates" [0167]) than a maximum resolution of a single ultrasound beam (“the millimeter spatial resolutions conferred by US” [0079]).
 Tyler does not teach that the electronic controller in communication with the one or more ultrasound transducers configured to generate, based on the model of the portion of the subject's brain, a stimulation parameter for the one or more ultrasound transducers to generate and direct a stimulation ultrasound beam at the region within the portion of the subject's brain.
However, in the modulating brain activity field of endeavor, Murphy discloses ultrasound systems and associated devices and methods for modulating brain activity, which is analogous art. Murphy teaches the electronic controller (200) in communication with the one or more ultrasound transducers (140) (“each ultrasound transducer array 140, stimulation control unit 200 and its associated processing elements and functions, and other components of neuromodulation device 110" [0059], Figs. 1A-B, 2) configured to generate, based on the model of the portion of the subject's brain (“models” [0062]; “a model” [0077]), a stimulation parameter for the one or more ultrasound transducers (“optimal ultrasonic focusing parameters” [0073]; “certain phase and power inputs” [0077]) to generate and direct a stimulation ultrasound beam (“acoustic waves from different pressure sources” [0073], Figs. 5G, 5J) at the region within the portion of the subject's brain (600) (“a particular region of the brain.” [0073], Fig. 4A) (“Ultrasound focusing of a neuromodulation device disclosed herein relies on the convergence of coordinated interference of acoustic waves from different pressure sources along the ultrasound transducer array, which are affected by non-linearities in skull thickness and brain morphology of a user's cranium as well as by non-linearities in skull incidence angle. In addition, such heterogeneous skull and brain morphology can differ substantially between users. A brain substructure mapping software disclosed herein models optimal ultrasonic focusing parameters catered to each user's unique cranial morphology by identifying these non-linearities and variations and accounting for them when plotting a solution to properly steer ultrasound stimulation of a particular region of the brain.” [0073]; “a model using acoustic simulation software provides 3-D matrices of beam characteristics given certain phase and power inputs applied to the ultrasound transducer elements. This can include the maximum possible power distribution ratio between on and off-target structures in the x, y, and z domain, characteristics of beam deformation at large steering angles, and/or minimum achievable focal sizes” [0077], Figs. 1A-B, 2, 3A-B). 
Therefore, based on Murphy’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tyler to have the electronic controller in communication with the one or more ultrasound transducers configured to generate, based on the model of the portion of the subject's brain, a stimulation parameter for the one or more ultrasound transducers to generate and direct a stimulation ultrasound beam at the region within the portion of the subject's brain, as taught by Murphy, in order to facilitate treatment of various neural-based disorders or conditions (Murphy: Abstract). 
Regarding claim 2, Tyler modified by Murphy teaches the system of claim 1, wherein Tyler teaches that the electronic controller is further configured to: 
dynamically adjust, based on a measured response from the portion of the subject's brain (“to detect changes in brain electrical activity”) in response to the stimulation ultrasound beam (“to fine tune the ultrasound being delivered to the subject."; the beam of “the ultrasound being delivered” before it has been fine-tuned), the stimulation parameter for the one or more ultrasound transducers (“adjust the frequency, intensity…”) to generate and direct a second stimulation ultrasound beam (a beam of “the ultrasound being delivered” that is fine-tuned) at the region within a portion of the subject's brain (“MEG (magnetoencepholography) or EEG sensors may be used in a device of the present invention to detect electrical brain activity, or to detect changes in brain electrical activity. The data regarding brain activity acquired from these sensors can be relayed to a remote or local microprocessor. A local microprocessor may one that is integrated directly in or on the body of the device. The relayed data may be used by the microprocessor to return instructions to components in the device, such as ultrasound transducers, such as to modulate the ultrasound waveform, adjust the frequency, intensity or waveform characteristics to fine tune the ultrasound being delivered to the subject." [0103]).
Regarding claim 3, Tyler modified by Murphy teaches the system of claim 1, wherein Tyler teaches that dynamically adjusting the stimulation parameter is performed based on the subject's verbal feedback (“Phased arrays may be mounted statically on or in the body of an ultrasound device of the present invention, or may have piezoactuators or other motion control devices to change the shape and/or position of one or more transducers or one or more arrays. Such movement control allows for adjustments or changes to focus the ultrasound fields. Such adjustments or changes may be made in response to feedback information received from the subject wearer” [0051]. Examiner of record notes that while there are multiple means for providing feedback, one of ordinary skill in the art would obtain the means for feedback as a verbal feedback through routine experimentation because it is the most commonly accepted way to provide a feedback during medical treatment). 
Regarding claim 4, Tyler modified by Murphy teaches the system of claim 2.
Tyler further does not teach dynamically adjusting a set of stimulation parameters that comprises using machine learning techniques to generate one or more adjusted stimulation parameters.
However, in the modulating brain activity field of endeavor, Murphy discloses ultrasound systems and associated devices and methods for modulating brain activity, which is analogous art. Murphy teaches dynamically adjusting a set of stimulation parameters that comprises using machine learning techniques (“a deep learning model”) to generate one or more adjusted stimulation parameters (“adjusting in real time the ultrasound stimulation parameters”) (“Aspects of the present specification also disclose a stimulation control unit comprising a deep learning model for regulating ultrasound stimulation parameters. Such an application of artificial intelligence systems involves automatically determining and adjusting in real time the ultrasound stimulation parameters required for modulating brain activity. A deep learning model for regulating ultrasound stimulation parameters can read information from the deep brain at an individualized level, and in real time instruct a neuromodulation device disclosed herein to deliver the required ultrasound stimulation to achieve its desired outcome…the deep learning model automatically determines and adjusts in real time the ultrasound stimulation parameters required for modulating brain activity in order to improve sleep quality of sleep…a deep learning model for regulating ultrasound stimulation parameters comprises 1) reinforcement learning to adapt in real time to changes in the device position and other external factors; 2) subsystem routines that control an EEG electrode; and 3) a data logging module used for training long-term personalization and for improving the other modules.” [0088]). 
Therefore, based on Murphy’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tyler to have the step of dynamically adjusting a set of stimulation parameters that comprises using machine learning techniques to generate one or more adjusted stimulation parameters, as taught by Murphy, in order to facilitate treatment of various neural-based disorders or conditions (Murphy: Abstract).
Regarding claim 8, Tyler teaches a method (Figs. 1A, 2, 4-5, 6-7, 10B, 11A)(“ methods of the present invention comprise application of ultrasound (US) to the brain to affect the brain and modulate the brain's activities” [0006]) comprising: 
generating, by one or more ultrasound transducers (“US transducers” Figs. 1A, 2, 4-5, 6-7, 11A) ultrasound beams directed at a region within a portion of a subject's brain (“Brain regions <1.0 mm may be accurately targeted for neurostimulation using 0.5 MHz US.” [0079] “Transcranial pulsed US stimulus waveforms were delivered to the targeted motor cortex or hippocampus using standard TTL triggering protocols. Digital signal markers indicated the onset and length of US stimulus waveforms.” [0146]); 
measuring, by one or more sensors (“EEG, EMG, MEG” [0029]; “EEG and/or MEG sensors” [0102]; “a device may comprise … MEG/EEG sensors,” [0103]) and in response to one or more ultrasound beams (“MEG (magnetoencepholography) or EEG sensors may be used in a device of the present invention to detect electrical brain activity, or to detect changes in brain electrical activity. The data regarding brain activity acquired from these sensors can be relayed to a remote or local microprocessor. A local microprocessor may one that is integrated directly in or on the body of the device. The relayed data may be used by the microprocessor to return instructions to components in the device, such as ultrasound transducers, such as to modulate the ultrasound waveform, adjust the frequency, intensity or waveform characteristics to fine tune the ultrasound being delivered to the subject." [0103]), a response from the portion of the subject's brain (“Methods comprise use of an ultrasound device of the present invention in combination with EEG and/or MEG sensors to monitor brainwave activity" [0102], Figs. 4-5),
generating, by an electronic controller in communication with the one or more ultrasound transducers (“Any devices known in the art may be used as a controller or microcontroller. For example, waveforms may be generated using an Agilent 33220A function generator (Agilent Technologies, Inc., Santa Clara, Calif., USA) and amplified using an ENI 240L RF amplifier. Pulses in some waveforms may be triggered using a second Agilent 33220A function generator. Data controlling the above devices may be generated by waveform formation processes using a general purpose computer with software instructions.” [0063], Figs. 4-5) and based on a measured response from the portion of the subject's brain in response to two or more ultrasound beams (“transcranial pulsed US was delivered” [0024]) generated from two or more different angles (arrows pointing inside the brain from the “US transducers” in Figs. 1A, 2, 5, 6, 10B) (“Transducers may each transmit an acoustic beam into the brain, and some of the beams may intersect. In some aspects, the waveform transmitted in a beam is effective in modulating brain activity everywhere the beam intersects the neural tissue. In some aspects, the waveform transmitted in a beam is only effective, or is more effective, in an intersection region with another beam. In some aspects, the transmitted waveforms are effective in only a portion of the intersection region, dependent upon interference patterns of constructive and destructive interference among the waveforms in the intersecting beams.” [0060]. “A signal may be sent to a motion controller to change the position of the mounted transducer one or more times, or may provide a constant movement (sweeping) for the transducer.” [0069], Fig. 7), 
a model of the portion of the subject's brain (“the brain volume subsequently reconstructed” [0024]) (“brain activity maps” [0167]) (“FIG. 15A-E shows spatial distribution of neuronal activation triggered by transcranial pulsed US. (A) Diagrams showing the anatomical locations where transcranial pulsed US was delivered through an acoustic collimator (green; d=2 mm) and the brain volume subsequently reconstructed (blue) to develop functional activity maps using antibodies against c-fos.” [0024]), wherein the model has a higher resolution (“250×250 μm squares were quantified for entire coronal sections, corrected for tissue shrinkage, and developed brain activity maps by plotting c-fos+ cell densities in 250×250 μm pixels onto their corresponding anatomical locations using mouse brain atlas plates" [0167]) than a maximum resolution of a single ultrasound beam (“the millimeter spatial resolutions conferred by US” [0079]).
 Tyler does not teach generating, by the electronic controller and based on the model of the portion of the subject's brain, a stimulation parameter for the one or more ultrasound transducers to generate and direct a stimulation ultrasound beam at the region within the portion of the subject's brain.
However, in the modulating brain activity field of endeavor, Murphy discloses ultrasound systems and associated devices and methods for modulating brain activity, which is analogous art. Murphy teaches the electronic controller (200) in communication with the one or more ultrasound transducers (140) (“each ultrasound transducer array 140, stimulation control unit 200 and its associated processing elements and functions, and other components of neuromodulation device 110" [0059], Figs. 1A-B, 2) configured to generate, based on the model of the portion of the subject's brain (“models” [0062]; “a model” [0077]), a stimulation parameter for the one or more ultrasound transducers (“optimal ultrasonic focusing parameters” [0073]; “certain phase and power inputs” [0077]) to generate and direct a stimulation ultrasound beam (“acoustic waves from different pressure sources” [0073], Figs. 5G, 5J) at the region within the portion of the subject's brain (600) (“a particular region of the brain.” [0073], Fig. 4A) (“Ultrasound focusing of a neuromodulation device disclosed herein relies on the convergence of coordinated interference of acoustic waves from different pressure sources along the ultrasound transducer array, which are affected by non-linearities in skull thickness and brain morphology of a user's cranium as well as by non-linearities in skull incidence angle. In addition, such heterogeneous skull and brain morphology can differ substantially between users. A brain substructure mapping software disclosed herein models optimal ultrasonic focusing parameters catered to each user's unique cranial morphology by identifying these non-linearities and variations and accounting for them when plotting a solution to properly steer ultrasound stimulation of a particular region of the brain.” [0073]; “a model using acoustic simulation software provides 3-D matrices of beam characteristics given certain phase and power inputs applied to the ultrasound transducer elements. This can include the maximum possible power distribution ratio between on and off-target structures in the x, y, and z domain, characteristics of beam deformation at large steering angles, and/or minimum achievable focal sizes” [0077], Figs. 1A-B, 2, 3A-B). 
Therefore, based on Murphy’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tyler to have the electronic controller in communication with the one or more ultrasound transducers configured to generate, based on the model of the portion of the subject's brain, a stimulation parameter for the one or more ultrasound transducers to generate and direct a stimulation ultrasound beam at the region within the portion of the subject's brain, as taught by Murphy, in order to facilitate treatment of various neural-based disorders or conditions (Murphy: Abstract). 
Regarding claim 9, Tyler modified by Murphy teaches the method of claim 8, wherein Tyler teaches dynamically adjusting, based on a measured response from the portion of the subject's brain (“to detect changes in brain electrical activity”) in response to the stimulation ultrasound beam (“to fine tune the ultrasound being delivered to the subject."; the beam of “the ultrasound being delivered” before it has been fine-tuned), the stimulation parameter for the one or more ultrasound transducers (“adjust the frequency, intensity…”) to generate and direct a second stimulation ultrasound beam (a beam of “the ultrasound being delivered” that is fine-tuned) at the region within a portion of the subject's brain (“MEG (magnetoencepholography) or EEG sensors may be used in a device of the present invention to detect electrical brain activity, or to detect changes in brain electrical activity. The data regarding brain activity acquired from these sensors can be relayed to a remote or local microprocessor. A local microprocessor may one that is integrated directly in or on the body of the device. The relayed data may be used by the microprocessor to return instructions to components in the device, such as ultrasound transducers, such as to modulate the ultrasound waveform, adjust the frequency, intensity or waveform characteristics to fine tune the ultrasound being delivered to the subject." [0103]).
Regarding claim 10, Tyler modified by Murphy teaches the method of claim 9, wherein Tyler teaches that dynamically adjusting the stimulation parameter is performed based on the subject's verbal feedback (“Phased arrays may be mounted statically on or in the body of an ultrasound device of the present invention, or may have piezoactuators or other motion control devices to change the shape and/or position of one or more transducers or one or more arrays. Such movement control allows for adjustments or changes to focus the ultrasound fields. Such adjustments or changes may be made in response to feedback information received from the subject wearer” [0051]. Examiner of record notes that while there are multiple means for providing feedback, one of ordinary skill in the art would obtain the means for feedback as a verbal feedback through routine experimentation because it is the most commonly accepted way to provide a feedback during medical treatment). 

Regarding claim 11, Tyler modified by Murphy teaches the method of claim 9.
Tyler further does not teach dynamically adjusting a set of stimulation parameters that comprises using machine learning techniques to generate one or more adjusted stimulation parameters.
However, in the modulating brain activity field of endeavor, Murphy discloses ultrasound systems and associated devices and methods for modulating brain activity, which is analogous art. Murphy teaches dynamically adjusting a set of stimulation parameters that comprises using machine learning techniques (“a deep learning model”) to generate one or more adjusted stimulation parameters (“adjusting in real time the ultrasound stimulation parameters”) (“Aspects of the present specification also disclose a stimulation control unit comprising a deep learning model for regulating ultrasound stimulation parameters. Such an application of artificial intelligence systems involves automatically determining and adjusting in real time the ultrasound stimulation parameters required for modulating brain activity. A deep learning model for regulating ultrasound stimulation parameters can read information from the deep brain at an individualized level, and in real time instruct a neuromodulation device disclosed herein to deliver the required ultrasound stimulation to achieve its desired outcome…the deep learning model automatically determines and adjusts in real time the ultrasound stimulation parameters required for modulating brain activity in order to improve sleep quality of sleep…a deep learning model for regulating ultrasound stimulation parameters comprises 1) reinforcement learning to adapt in real time to changes in the device position and other external factors; 2) subsystem routines that control an EEG electrode; and 3) a data logging module used for training long-term personalization and for improving the other modules.” [0088]). 
Therefore, based on Murphy’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tyler to have the step of dynamically adjusting a set of stimulation parameters that comprises using machine learning techniques to generate one or more adjusted stimulation parameters, as taught by Murphy, in order to facilitate treatment of various neural-based disorders or conditions (Murphy: Abstract).
Regarding claim 15, Tyler teaches a computer-readable storage device storing instructions (“a remote command center”) that when executed by one or more processors (“processors or microprocessors”) cause the one or more processors to perform operations (“commands”; “control”)(“FIG. 4 illustrates various other components that a device may comprise. Information may be sent to or from an ultrasound device of the present invention and processors or microprocessors and microcontrollers, computer interfacing components, computers and software may be implemented in the transfer of such information…Information and commands may be transmitted to and from a remote command center, such as a centralized computing cluster, wherein the remote command center can control one or more of the other components comprised by the device.” [0067]; “a remote control unit or processor. The remote control unit/processor includes but is not limited to a central command location or unit, or its equivalents…Based on the computational analysis of the data, a device may alter one or more stimuli, such as ultrasound, being provided to the subject, for example, provide modified ultrasound waveform patterns. Modifications may include changes in acoustic frequency and intensity and changes in ultrasound focusing. The changes in ultrasound waveform patterns modify brain function to achieve a desired outcome” [0111].) comprising: 
generating, by one or more ultrasound transducers (“US transducers” Figs. 1A, 2, 4-5, 6-7, 11A) ultrasound beams directed at a region within a portion of a subject's brain (“Brain regions <1.0 mm may be accurately targeted for neurostimulation using 0.5 MHz US.” [0079] “Transcranial pulsed US stimulus waveforms were delivered to the targeted motor cortex or hippocampus using standard TTL triggering protocols. Digital signal markers indicated the onset and length of US stimulus waveforms.” [0146]); 
measuring, by one or more sensors (“EEG, EMG, MEG” [0029]; “EEG and/or MEG sensors” [0102]; “a device may comprise … MEG/EEG sensors,” [0103]) and in response to one or more ultrasound beams (“MEG (magnetoencepholography) or EEG sensors may be used in a device of the present invention to detect electrical brain activity, or to detect changes in brain electrical activity. The data regarding brain activity acquired from these sensors can be relayed to a remote or local microprocessor. A local microprocessor may one that is integrated directly in or on the body of the device. The relayed data may be used by the microprocessor to return instructions to components in the device, such as ultrasound transducers, such as to modulate the ultrasound waveform, adjust the frequency, intensity or waveform characteristics to fine tune the ultrasound being delivered to the subject." [0103]), a response from the portion of the subject's brain (“Methods comprise use of an ultrasound device of the present invention in combination with EEG and/or MEG sensors to monitor brainwave activity" [0102], Figs. 4-5),
generating, by an electronic controller in communication with the one or more ultrasound transducers (“Any devices known in the art may be used as a controller or microcontroller. For example, waveforms may be generated using an Agilent 33220A function generator (Agilent Technologies, Inc., Santa Clara, Calif., USA) and amplified using an ENI 240L RF amplifier. Pulses in some waveforms may be triggered using a second Agilent 33220A function generator. Data controlling the above devices may be generated by waveform formation processes using a general purpose computer with software instructions.” [0063], Figs. 4-5) and based on a measured response from the portion of the subject's brain in response to two or more ultrasound beams (“transcranial pulsed US was delivered” [0024]) generated from two or more different angles (arrows pointing inside the brain from the “US transducers” in Figs. 1A, 2, 5, 6, 10B) (“Transducers may each transmit an acoustic beam into the brain, and some of the beams may intersect. In some aspects, the waveform transmitted in a beam is effective in modulating brain activity everywhere the beam intersects the neural tissue. In some aspects, the waveform transmitted in a beam is only effective, or is more effective, in an intersection region with another beam. In some aspects, the transmitted waveforms are effective in only a portion of the intersection region, dependent upon interference patterns of constructive and destructive interference among the waveforms in the intersecting beams.” [0060]. “A signal may be sent to a motion controller to change the position of the mounted transducer one or more times, or may provide a constant movement (sweeping) for the transducer.” [0069], Fig. 7), 
a model of the portion of the subject's brain (“the brain volume subsequently reconstructed” [0024]) (“brain activity maps” [0167]) (“FIG. 15A-E shows spatial distribution of neuronal activation triggered by transcranial pulsed US. (A) Diagrams showing the anatomical locations where transcranial pulsed US was delivered through an acoustic collimator (green; d=2 mm) and the brain volume subsequently reconstructed (blue) to develop functional activity maps using antibodies against c-fos.” [0024]), wherein the model has a higher resolution (“250×250 μm squares were quantified for entire coronal sections, corrected for tissue shrinkage, and developed brain activity maps by plotting c-fos+ cell densities in 250×250 μm pixels onto their corresponding anatomical locations using mouse brain atlas plates" [0167]) than a maximum resolution of a single ultrasound beam (“the millimeter spatial resolutions conferred by US” [0079]).
 Tyler does not teach generating, by the electronic controller and based on the model of the portion of the subject's brain, a stimulation parameter for the one or more ultrasound transducers to generate and direct a stimulation ultrasound beam at the region within the portion of the subject's brain.
However, in the modulating brain activity field of endeavor, Murphy discloses ultrasound systems and associated devices and methods for modulating brain activity, which is analogous art. Murphy teaches the electronic controller (200) in communication with the one or more ultrasound transducers (140) (“each ultrasound transducer array 140, stimulation control unit 200 and its associated processing elements and functions, and other components of neuromodulation device 110" [0059], Figs. 1A-B, 2) configured to generate, based on the model of the portion of the subject's brain (“models” [0062]; “a model” [0077]), a stimulation parameter for the one or more ultrasound transducers (“optimal ultrasonic focusing parameters” [0073]; “certain phase and power inputs” [0077]) to generate and direct a stimulation ultrasound beam (“acoustic waves from different pressure sources” [0073], Figs. 5G, 5J) at the region within the portion of the subject's brain (600) (“a particular region of the brain.” [0073], Fig. 4A) (“Ultrasound focusing of a neuromodulation device disclosed herein relies on the convergence of coordinated interference of acoustic waves from different pressure sources along the ultrasound transducer array, which are affected by non-linearities in skull thickness and brain morphology of a user's cranium as well as by non-linearities in skull incidence angle. In addition, such heterogeneous skull and brain morphology can differ substantially between users. A brain substructure mapping software disclosed herein models optimal ultrasonic focusing parameters catered to each user's unique cranial morphology by identifying these non-linearities and variations and accounting for them when plotting a solution to properly steer ultrasound stimulation of a particular region of the brain.” [0073]; “a model using acoustic simulation software provides 3-D matrices of beam characteristics given certain phase and power inputs applied to the ultrasound transducer elements. This can include the maximum possible power distribution ratio between on and off-target structures in the x, y, and z domain, characteristics of beam deformation at large steering angles, and/or minimum achievable focal sizes” [0077], Figs. 1A-B, 2, 3A-B). 
Therefore, based on Murphy’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tyler to have the electronic controller in communication with the one or more ultrasound transducers configured to generate, based on the model of the portion of the subject's brain, a stimulation parameter for the one or more ultrasound transducers to generate and direct a stimulation ultrasound beam at the region within the portion of the subject's brain, as taught by Murphy, in order to facilitate treatment of various neural-based disorders or conditions (Murphy: Abstract). 
Regarding claim 16, Tyler modified by Murphy teaches the computer-readable storage device of claim 15.
Tyler teaches dynamically adjusting, based on a measured response from the portion of the subject's brain (“to detect changes in brain electrical activity”) in response to the stimulation ultrasound beam (“to fine tune the ultrasound being delivered to the subject."; the beam of “the ultrasound being delivered” before it has been fine-tuned), the stimulation parameter for the one or more ultrasound transducers (“adjust the frequency, intensity…”) to generate and direct a second stimulation ultrasound beam (a beam of “the ultrasound being delivered” that is fine-tuned) at the region within a portion of the subject's brain (“MEG (magnetoencepholography) or EEG sensors may be used in a device of the present invention to detect electrical brain activity, or to detect changes in brain electrical activity. The data regarding brain activity acquired from these sensors can be relayed to a remote or local microprocessor. A local microprocessor may one that is integrated directly in or on the body of the device. The relayed data may be used by the microprocessor to return instructions to components in the device, such as ultrasound transducers, such as to modulate the ultrasound waveform, adjust the frequency, intensity or waveform characteristics to fine tune the ultrasound being delivered to the subject." [0103]).
Regarding claim 17, Tyler modified by Murphy teaches the computer-readable storage device of claim 16, wherein Tyler teaches that dynamically adjusting the stimulation parameter is performed based on the subject's verbal feedback (“Phased arrays may be mounted statically on or in the body of an ultrasound device of the present invention, or may have piezoactuators or other motion control devices to change the shape and/or position of one or more transducers or one or more arrays. Such movement control allows for adjustments or changes to focus the ultrasound fields. Such adjustments or changes may be made in response to feedback information received from the subject wearer” [0051]. Examiner of record notes that while there are multiple means for providing feedback, one of ordinary skill in the art would obtain the means for feedback as a verbal feedback through routine experimentation because it is the most commonly accepted way to provide a feedback during medical treatment). 

Regarding claim 18, Tyler modified by Murphy teaches the computer-readable storage device of claim 16.
Tyler further does not teach dynamically adjusting a set of stimulation parameters that comprises using machine learning techniques to generate one or more adjusted stimulation parameters.
However, in the modulating brain activity field of endeavor, Murphy discloses ultrasound systems and associated devices and methods for modulating brain activity, which is analogous art. Murphy teaches dynamically adjusting a set of stimulation parameters that comprises using machine learning techniques (“a deep learning model”) to generate one or more adjusted stimulation parameters (“adjusting in real time the ultrasound stimulation parameters”) (“Aspects of the present specification also disclose a stimulation control unit comprising a deep learning model for regulating ultrasound stimulation parameters. Such an application of artificial intelligence systems involves automatically determining and adjusting in real time the ultrasound stimulation parameters required for modulating brain activity. A deep learning model for regulating ultrasound stimulation parameters can read information from the deep brain at an individualized level, and in real time instruct a neuromodulation device disclosed herein to deliver the required ultrasound stimulation to achieve its desired outcome…the deep learning model automatically determines and adjusts in real time the ultrasound stimulation parameters required for modulating brain activity in order to improve sleep quality of sleep…a deep learning model for regulating ultrasound stimulation parameters comprises 1) reinforcement learning to adapt in real time to changes in the device position and other external factors; 2) subsystem routines that control an EEG electrode; and 3) a data logging module used for training long-term personalization and for improving the other modules.” [0088]). 
Therefore, based on Murphy’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tyler to have the step of dynamically adjusting a set of stimulation parameters that comprises using machine learning techniques to generate one or more adjusted stimulation parameters, as taught by Murphy, in order to facilitate treatment of various neural-based disorders or conditions (Murphy: Abstract).

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler and Murphy as applied to claims 1, 8, and 15, and further in view of Pradeep (US 20200155061), hereinafter Pradeep.
Regarding claim 5, Tyler modified by Murphy teaches the system of claim 1.
Tyler teaches one or more transducers for generating magnetic fields within the subject's brain (“magnetic transducers" [0103]) (“Methods may also comprise providing … electrical, magnetic … therapy before, during or after ultrasound is provided.” [0084]. “A device of the present invention may comprise multiple components for activating brain structures. For example, a device may comprise … magnetic transducers." [0103], Fig. 2).  
While Tyler teaches generating electric fields within the subject's brain (“Methods may also comprise providing … electrical… therapy before, during or after ultrasound is provided.” [0084]), Tyler as modified by Murphy does not explicitly teach one or more transducers for generating electric fields within the subject's brain.
However, in the modulating brain activity field of endeavor, Pradeep discloses neuromodulation method and system for sleep disorders, which is analogous art. Pradeep teaches one or more transducers (601) for generating electric fields within the subject's brain (“Transcranial alternating current stimulation (tACS) is an alternative non-invasive brain stimulation (NIBS) method that could be useful in the study of the physiological mechanisms of sleep and as a tool to modulate oscillatory brain activity in relation to sleep disturbances.” [0047]. “Embodiments of the present invention include several methods and devices whereby neurological interventions are effected essentially by electrical NIBS-based procedures accomplished by the devices and methods described herein.” [0048]. “In use, the electrode housing 601 may be positioned anywhere upon the patient's scalp in proximity to the desired region for treatment, e.g., along the side of the patient's head over the frontal, parietal, temporal, etc. region so long as the electrical stimulation from the electrodes is transmitted through the scalp and into the targeted underlying region of the brain.” [0098], Fig. 6A. “Another variation of the electrode housing is shown in the top, perspective, and side views of FIGS. 7A to 7C which illustrate an electrode housing 701 which is formed by several individual electrode components 701A to 701E which are attachable to one another in various configurations” [0099]).
Therefore, based on Pradeep’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler and Murphy to have one or more transducers for generating electric fields within the subject's brain, as taught by Pradeep, in order to facilitate electrical stimulation targeting underlying region of the brain (Pradeep: [0098]). 
Regarding claim 6, Tyler modified by Murphy and Pradeep teaches the system of claim 5.
Tyler teaches that the one or more sensors (“EEG, EMG, MEG” [0029]; “EEG and/or MEG sensors” [0102]; “a device may comprise … MEG/EEG sensors,” [0103]) are further configured to measure a response from the portion of the subject's brain in response to one or more magnetic fields and one or more electric fields within the subject's brain (“magnetic transducers" [0103]) (“Methods may also comprise providing … electrical, magnetic … therapy before, during or after ultrasound is provided.” [0084]. “A device of the present invention may comprise multiple components for activating brain structures. For example, a device may comprise … magnetic transducers…MEG (magnetoencepholography) or EEG sensors may be used in a device of the present invention to detect electrical brain activity, or to detect changes in brain electrical activity. The data regarding brain activity acquired from these sensors can be relayed to a remote or local microprocessor.", [0103], Fig. 5).  
Tyler as modified by Murphy does not explicitly teach that the electronic controller is further configured to: modify, based on the measured response from the portion of the subject's brain in response to the one or more magnetic fields and one or more electric fields, the model of the portion of the subject's brain to generate a modified model.
However, in the modulating brain activity field of endeavor, Pradeep discloses neuromodulation method and system for sleep disorders, which is analogous art. Pradeep teaches the electronic controller (1108) is further configured to: 
modify, based on the measured response from the portion of the subject's brain (“obtain measurements from a brain of a user” [0140]) in response to the one or more electric fields, the model of the portion of the subject's brain to generate a modified model (“to continuously adjust the signals and the models” [0140]) (“Various embodiments disclosed herein provide the ability to obtain measurements from a brain of a user, and generate various brain state parameters characterizing one or more features of at least one brain state of the user, as well as various models of the brain of the user. Such brain state parameters implemented in conjunction with the generated models provide a closed loop adaptive therapeutic system that may obtain measurements, generate a generalized or user specific functional and/or structural model of the brain, estimate desired brain signatures and states, generate control signals to obtain such desired brain states, and obtain additional measurements if appropriate to continuously adjust the signals and the models. In this way, various embodiments disclosed herein provide therapeutic and cognitive modulation techniques that are adaptive closed loop techniques that provide, among other things, desired modulations with increased efficiency and efficacy.” [0140]. “System 1100 further includes controller 1108 configured to implement and control closed loop control of treatments and cognitive enhancements” [0163], Fig. 11).
Therefore, based on Pradeep’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler and Murphy to have the electronic controller that is further configured to: modify, based on the measured response from the portion of the subject's brain in response to the one or more magnetic fields and one or more electric fields, the model of the portion of the subject's brain to generate a modified model, as taught by Pradeep, in order to facilitate electrical stimulation targeting underlying region of the brain with increased efficiency and efficacy (Pradeep: [0140]). In the combined invention of Tyler, Murphy, and Pradeep, the modifying is in response to the one or more magnetic fields and one or more electric fields.
Regarding claim 7, Tyler modified by Murphy and Pradeep teaches the system of claim 6.
Tyler further does not teach that the electronic controller is further configured to dynamically adjust, based on the modified model, one or more stimulation parameters for the one or more ultrasound transducers.
However, in the modulating brain activity field of endeavor, Murphy discloses ultrasound systems and associated devices and methods for modulating brain activity, which is analogous art. Murphy teaches the electronic controller is further configured to dynamically adjust (“adjusting in real time”), based on the modified model (“a deep learning model for regulating ultrasound stimulation parameters comprises 1) reinforcement learning to adapt in real time”), one or more stimulation parameters for the one or more ultrasound transducers (“the ultrasound stimulation parameters”) (“Aspects of the present specification also disclose a stimulation control unit comprising a deep learning model for regulating ultrasound stimulation parameters. Such an application of artificial intelligence systems involves automatically determining and adjusting in real time the ultrasound stimulation parameters required for modulating brain activity… A deep learning model for regulating ultrasound stimulation parameters can read information from the deep brain at an individualized level, and in real time instruct a neuromodulation device disclosed herein to deliver the required ultrasound stimulation to achieve its desired outcome. In some embodiments, the deep learning model automatically determines and adjusts in real time the ultrasound stimulation parameters required for modulating brain activity… a deep learning model for regulating ultrasound stimulation parameters comprises 1) reinforcement learning to adapt in real time to changes in the device position and other external factors; 2) subsystem routines that control an EEG electrode; and 3) a data logging module used for training long-term personalization and for improving the other modules.” [0088]). 
Therefore, based on Murphy’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tyler to have the electronic controller that is further configured to dynamically adjust, based on the modified model, one or more stimulation parameters for the one or more ultrasound transducers, as taught by Murphy, in order to facilitate treatment of various neural-based disorders or conditions (Murphy: Abstract). 

Regarding claim 12, Tyler modified by Murphy teaches the method of claim 8.
Tyler teaches generating, by one or more magnetic transducers (“magnetic transducers" [0103]) (Fig. 2), magnetic fields within the subject's brain (“Methods may also comprise providing … magnetic … therapy before, during or after ultrasound is provided.” [0084]. “A device of the present invention may comprise multiple components for activating brain structures. For example, a device may comprise … magnetic transducers." [0103], Fig. 2).  
While Tyler teaches generating electric fields within the subject's brain (“Methods may also comprise providing … electrical… therapy before, during or after ultrasound is provided.” [0084]), Tyler as modified by Murphy does not explicitly teach generating, by one or more electrical transducers, electric fields within the subject's brain.
However, in the modulating brain activity field of endeavor, Pradeep discloses neuromodulation method and system for sleep disorders, which is analogous art. Pradeep teaches generating, by one or more electrical transducers (601) (“In use, the electrode housing 601 may be positioned anywhere upon the patient's scalp in proximity to the desired region for treatment, e.g., along the side of the patient's head over the frontal, parietal, temporal, etc. region so long as the electrical stimulation from the electrodes is transmitted through the scalp and into the targeted underlying region of the brain.” [0098], Fig. 6A. “Another variation of the electrode housing is shown in the top, perspective, and side views of FIGS. 7A to 7C which illustrate an electrode housing 701 which is formed by several individual electrode components 701A to 701E which are attachable to one another in various configurations” [0099]), electric fields within the subject's brain (“Transcranial alternating current stimulation (tACS) is an alternative non-invasive brain stimulation (NIBS) method that could be useful in the study of the physiological mechanisms of sleep and as a tool to modulate oscillatory brain activity in relation to sleep disturbances.” [0047]. “Embodiments of the present invention include several methods and devices whereby neurological interventions are effected essentially by electrical NIBS-based procedures accomplished by the devices and methods described herein.” [0048]).
Therefore, based on Pradeep’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler and Murphy to have one or more transducers for generating electric fields within the subject's brain, as taught by Pradeep, in order to facilitate electrical stimulation targeting underlying region of the brain (Pradeep: [0098]). 
Regarding claim 13, Tyler modified by Murphy and Pradeep teaches the method of claim 12.
Tyler teaches that the one or more sensors (“EEG, EMG, MEG” [0029]; “EEG and/or MEG sensors” [0102]; “a device may comprise … MEG/EEG sensors,” [0103]) are further configured to measuring, by  the one or more sensors (“EEG, EMG, MEG” [0029]; “EEG and/or MEG sensors” [0102]; “a device may comprise … MEG/EEG sensors,” [0103]), a response from the portion of the subject's brain in response to one or more magnetic fields and one or more electric fields within the subject's brain (“magnetic transducers" [0103]) (“Methods may also comprise providing … electrical, magnetic … therapy before, during or after ultrasound is provided.” [0084]. “A device of the present invention may comprise multiple components for activating brain structures. For example, a device may comprise … magnetic transducers…MEG (magnetoencepholography) or EEG sensors may be used in a device of the present invention to detect electrical brain activity, or to detect changes in brain electrical activity. The data regarding brain activity acquired from these sensors can be relayed to a remote or local microprocessor.", [0103], Fig. 5).  
Tyler as modified by Murphy does not explicitly teach modifying, by the electronic controller and based on the measured response from the portion of the subject's brain in response to the one or more magnetic fields and one or more electric fields, the model of the portion of the subject's brain to generate a modified model.
However, in the modulating brain activity field of endeavor, Pradeep discloses neuromodulation method and system for sleep disorders, which is analogous art. Pradeep teaches modifying, by the electronic controller (1108) and based on the measured response from the portion of the subject's brain (“obtain measurements from a brain of a user” [0140]) in response to the one or more electric fields, the model of the portion of the subject's brain to generate a modified model (“to continuously adjust the signals and the models” [0140]) (“Various embodiments disclosed herein provide the ability to obtain measurements from a brain of a user, and generate various brain state parameters characterizing one or more features of at least one brain state of the user, as well as various models of the brain of the user. Such brain state parameters implemented in conjunction with the generated models provide a closed loop adaptive therapeutic system that may obtain measurements, generate a generalized or user specific functional and/or structural model of the brain, estimate desired brain signatures and states, generate control signals to obtain such desired brain states, and obtain additional measurements if appropriate to continuously adjust the signals and the models. In this way, various embodiments disclosed herein provide therapeutic and cognitive modulation techniques that are adaptive closed loop techniques that provide, among other things, desired modulations with increased efficiency and efficacy.” [0140]. “System 1100 further includes controller 1108 configured to implement and control closed loop control of treatments and cognitive enhancements” [0163], Fig. 11).
Therefore, based on Pradeep’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler and Murphy to have the step of modifying, by the electronic controller and based on the measured response from the portion of the subject's brain in response to the one or more magnetic fields and one or more electric fields, the model of the portion of the subject's brain to generate a modified model, as taught by Pradeep, in order to facilitate electrical stimulation targeting underlying region of the brain with increased efficiency and efficacy (Pradeep: [0140]). In the combined invention of Tyler, Murphy, and Pradeep, the modifying is in response to the one or more magnetic fields and one or more electric fields.
Regarding claim 14, Tyler modified by Murphy and Pradeep teaches the method of claim 13.
Tyler further does not teach dynamically adjusting, by the electronic controller and based on the modified model, one or more stimulation parameters for the one or more ultrasound transducers.
However, in the modulating brain activity field of endeavor, Murphy discloses ultrasound systems and associated devices and methods for modulating brain activity, which is analogous art. Murphy teaches dynamically adjusting (“adjusting in real time”), by the electronic controller (“stimulation control unit”) and based on the modified model (“a deep learning model for regulating ultrasound stimulation parameters comprises 1) reinforcement learning to adapt in real time”), one or more stimulation parameters for the one or more ultrasound transducers (“the ultrasound stimulation parameters”) (“Aspects of the present specification also disclose a stimulation control unit comprising a deep learning model for regulating ultrasound stimulation parameters. Such an application of artificial intelligence systems involves automatically determining and adjusting in real time the ultrasound stimulation parameters required for modulating brain activity… A deep learning model for regulating ultrasound stimulation parameters can read information from the deep brain at an individualized level, and in real time instruct a neuromodulation device disclosed herein to deliver the required ultrasound stimulation to achieve its desired outcome. In some embodiments, the deep learning model automatically determines and adjusts in real time the ultrasound stimulation parameters required for modulating brain activity… a deep learning model for regulating ultrasound stimulation parameters comprises 1) reinforcement learning to adapt in real time to changes in the device position and other external factors; 2) subsystem routines that control an EEG electrode; and 3) a data logging module used for training long-term personalization and for improving the other modules.” [0088]). 
Therefore, based on Murphy’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tyler to have the step of dynamically adjusting, by the electronic controller and based on the modified model, one or more stimulation parameters for the one or more ultrasound transducers, as taught by Murphy, in order to facilitate treatment of various neural-based disorders or conditions (Murphy: Abstract). 
Regarding claim 19, Tyler modified by Murphy teaches the computer-readable storage device of claim 15.
Tyler teaches generating, by one or more magnetic transducers (“magnetic transducers" [0103]) (Fig. 2), magnetic fields within the subject's brain (“Methods may also comprise providing … magnetic … therapy before, during or after ultrasound is provided.” [0084]. “A device of the present invention may comprise multiple components for activating brain structures. For example, a device may comprise … magnetic transducers." [0103], Fig. 2).  
While Tyler teaches generating electric fields within the subject's brain (“Methods may also comprise providing … electrical… therapy before, during or after ultrasound is provided.” [0084]), Tyler as modified by Murphy does not explicitly teach generating, by one or more electrical transducers, electric fields within the subject's brain.
However, in the modulating brain activity field of endeavor, Pradeep discloses neuromodulation method and system for sleep disorders, which is analogous art. Pradeep teaches generating, by one or more electrical transducers (601) (“In use, the electrode housing 601 may be positioned anywhere upon the patient's scalp in proximity to the desired region for treatment, e.g., along the side of the patient's head over the frontal, parietal, temporal, etc. region so long as the electrical stimulation from the electrodes is transmitted through the scalp and into the targeted underlying region of the brain.” [0098], Fig. 6A. “Another variation of the electrode housing is shown in the top, perspective, and side views of FIGS. 7A to 7C which illustrate an electrode housing 701 which is formed by several individual electrode components 701A to 701E which are attachable to one another in various configurations” [0099]), electric fields within the subject's brain (“Transcranial alternating current stimulation (tACS) is an alternative non-invasive brain stimulation (NIBS) method that could be useful in the study of the physiological mechanisms of sleep and as a tool to modulate oscillatory brain activity in relation to sleep disturbances.” [0047]. “Embodiments of the present invention include several methods and devices whereby neurological interventions are effected essentially by electrical NIBS-based procedures accomplished by the devices and methods described herein.” [0048]).
Therefore, based on Pradeep’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler and Murphy to have one or more transducers for generating electric fields within the subject's brain, as taught by Pradeep, in order to facilitate electrical stimulation targeting underlying region of the brain (Pradeep: [0098]).
Regarding claim 20, Tyler modified by Murphy and Pradeep teaches the computer-readable storage device of claim 12.
Tyler teaches that the one or more sensors (“EEG, EMG, MEG” [0029]; “EEG and/or MEG sensors” [0102]; “a device may comprise … MEG/EEG sensors,” [0103]) are further configured to measuring, by  the one or more sensors (“EEG, EMG, MEG” [0029]; “EEG and/or MEG sensors” [0102]; “a device may comprise … MEG/EEG sensors,” [0103]), a response from the portion of the subject's brain in response to one or more magnetic fields and one or more electric fields within the subject's brain (“magnetic transducers" [0103]) (“Methods may also comprise providing … electrical, magnetic … therapy before, during or after ultrasound is provided.” [0084]. “A device of the present invention may comprise multiple components for activating brain structures. For example, a device may comprise … magnetic transducers…MEG (magnetoencepholography) or EEG sensors may be used in a device of the present invention to detect electrical brain activity, or to detect changes in brain electrical activity. The data regarding brain activity acquired from these sensors can be relayed to a remote or local microprocessor.", [0103], Fig. 5).  
Tyler as modified by Murphy does not explicitly teach modifying, by the electronic controller and based on the measured response from the portion of the subject's brain in response to the one or more magnetic fields and one or more electric fields, the model of the portion of the subject's brain to generate a modified model.
However, in the modulating brain activity field of endeavor, Pradeep discloses neuromodulation method and system for sleep disorders, which is analogous art. Pradeep teaches modifying, by the electronic controller (1108) and based on the measured response from the portion of the subject's brain (“obtain measurements from a brain of a user” [0140]) in response to the one or more electric fields, the model of the portion of the subject's brain to generate a modified model (“to continuously adjust the signals and the models” [0140]) (“Various embodiments disclosed herein provide the ability to obtain measurements from a brain of a user, and generate various brain state parameters characterizing one or more features of at least one brain state of the user, as well as various models of the brain of the user. Such brain state parameters implemented in conjunction with the generated models provide a closed loop adaptive therapeutic system that may obtain measurements, generate a generalized or user specific functional and/or structural model of the brain, estimate desired brain signatures and states, generate control signals to obtain such desired brain states, and obtain additional measurements if appropriate to continuously adjust the signals and the models. In this way, various embodiments disclosed herein provide therapeutic and cognitive modulation techniques that are adaptive closed loop techniques that provide, among other things, desired modulations with increased efficiency and efficacy.” [0140]. “System 1100 further includes controller 1108 configured to implement and control closed loop control of treatments and cognitive enhancements” [0163], Fig. 11).
Therefore, based on Pradeep’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler and Murphy to have the step of modifying, by the electronic controller and based on the measured response from the portion of the subject's brain in response to the one or more magnetic fields and one or more electric fields, the model of the portion of the subject's brain to generate a modified model, as taught by Pradeep, in order to facilitate electrical stimulation targeting underlying region of the brain with increased efficiency and efficacy (Pradeep: [0140]). In the combined invention of Tyler, Murphy, and Pradeep, the modifying is in response to the one or more magnetic fields and one or more electric fields.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793       



/YI-SHAN YANG/Primary Examiner, Art Unit 3793